DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/17/2021 has been entered.  Claims 1-6, 8, 21, 23, 25-31, 33-36 are pending in the application with claims 1, 5, 23, 26-31, 33-35 amended, claims 7, 9-20, 22, 24, 32 cancelled.

Allowable Subject Matter
Claims 8 and 25 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 29, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the CMBF pair" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the CMBF pair" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the CMBF pair" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the CMBF pair" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 23 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takato (WO 2011/070930 A1) using US 2012/0057251 as an English equivalent.

In regard to claim 23, Takato discloses an endoscope (Par. 14), comprising: 
an imager (Par. 49); and 
an objective lens assembly (G1, G2, G3, Fig. 1),
wherein the objective lens assembly includes a first lens group (G1, G2) near an object of interest, a second lens group (G3) away from the object of interest, a filter (S, via filtering the amount of light transmitted between the first and second lens groups) situated between the first lens group and the second lens group (Fig. 1), and
wherein the first lens group includes a lens (L2) having opposite surfaces, the opposite surfaces having parallel curvature (Fig. 1).

In regard to claim 26, Takato teaches wherein the first lens group includes a plano-concave lens (L1) for receiving right and left rays from the object of interest (Fig. 1), and the second lens group includes an achromatic doublet lens (L56) for receiving the filtered right and left image rays from the CMBF pair (Fig. 1, the claim has not made clear how a CMBF pair is associated with the objective lens assembly, and therefore is being regarded as intended use that the achromatic doublet lens can receive filter right and left image rays from the CMBF pair).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 21, 23, 27-31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinian et al. (US Patent Application Publication No. 2011/0115882, hereinafter Shahinian) in view of Shafer et al. (US Patent 
In regard to claim 1, Shahinian discloses an endoscope (Fig. 13), comprising:
a rigid section (1310) having first and second ends, and a cavity situated between the first and second ends, the rigid section having a longitudinal length and defining a longitudinal axis (LAR) (Fig. 13);
a flexible section (1302) having proximal and distal ends, the proximal end coupled to the second end of the rigid section (Fig. 13);
an imager (1304) having first and second ends and a cavity situated between the first and second ends of the imager, the second end of the imager being coupled to the distal end of the flexible section (Fig. 13); and
an objective lens assembly (325, Fig. 5) within the cavity of the imager, the objective lens assembly includes a single dual aperture (325) lens having a limiting aperture portion (Par. 6, via shutters incorporated in front of the pupils) with a complementary multiband bandpass filter (CMBF) pair (710,720) situated within the cavity of the imager for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays (Figs. 7A,7B,13 and Par. 95,100,101,119); 
wherein the imager which receives the filtered right and left image rays and forms corresponding video information for stereoscopic imaging (Figs. 7A,7B, 13).

Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L) and window (412R,412L), a second lens group comprising a positive lens (408R,408L) and a doublet lens (410R,410L) and an aperture stop (416R,416L) positioned between the first and second lens groups, wherein the aperture stop can have fixed or variable apertures disposed between the positive and negative lens.  The image capture device further includes an IR filter (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of 
Shafer does not expressly teach the lens of the first lens group having opposite surfaces, the opposite surfaces having parallel curvature.
Takato teaches an analogous objective optical system (1) for an endoscope, the objective optical system comprises a front group (FG) near the object side, a rear group (BG) away from the object side and an aperture stop (S) between the front and rear groups.  The object optical system is configured to direct an image on to the image acquisition element (Par. 37).  The front group comprises a negative first lens (L1) and a positive second lens (L2, i.e. lens with parallel curvature).  The rear group includes a third positive lens (L3) and a joined lens (E45, achromatic doublet lens) comprising a positive lens (L4) and a negative lens (L5) that are joined together.  The front lens group formed of the negative first lens (L1) and the positive second lens (L2, i.e. lens with parallel curvature) allows for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the negative lens and window which form the first lens group of Shafer with the negative first lens (L1) and positive second lens (L2) of Takato allowing for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).

In regard to claim 5, Shahinian discloses an endoscope (Fig. 13), comprising:
a rigid section (1310) having first and second ends, and a cavity situated between the first and second ends, the rigid section having a longitudinal length and defining a longitudinal axis (LAR) (Fig. 13);
a flexible section (1302) having proximal and distal ends, the proximal end coupled to the second end of the rigid section (Fig. 13);
an imager (1304) having first and second ends and a cavity situated between the first and second ends of the imager, the second end of the imager being coupled to the distal end of the flexible section (Fig. 13);
an objective lens assembly (325, Fig. 5) within the cavity of the imager, the objective lens assembly includes a complementary multiband bandpass filter (CMBF) pair (710,720, Figs. 7A,7B,13 and Par. 95,100,101,119); 
Shahinian is silent with respect to a first lens group near an object of interest, a second lens group away from the object of interest, the CMBF pair between the first lens group and the second lens group.
Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L) and window (412R,412L), a second lens group comprising a positive lens (408R,408L) and a doublet lens (410R,410L) and an aperture stop (416R,416L) positioned between the (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of Shahinian and Shafer are both configured to focus left and right images onto an image sensor.
Shafer does not expressly teach the lens of the first lens group having opposite surfaces, the opposite surfaces having parallel curvature.
Takato teaches an analogous objective optical system (1) for an endoscope, the objective optical system comprises a front group (FG) near the object side, a rear group (BG) away from the object side and an aperture stop (S) between the front and rear groups.  The object optical system is configured to direct an image on to the image acquisition element (Par. 37).  The front group comprises a negative first lens (L1) and a positive second lens (L2, i.e. lens with parallel curvature).  The rear group includes a third positive lens (L3) and a joined lens (E45, achromatic doublet lens) comprising a positive lens (L4) and a negative lens (L5) that are joined together.  The front lens group formed of the negative first lens (L1) and the positive second lens (L2, i.e. lens with parallel curvature) allows for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the negative lens and window which form the first lens group of Shafer with the negative first lens (L1) and positive second lens (L2) of Takato allowing for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).

In regard to claim 23, Shahinian discloses an endoscope  (Fig. 13), comprising: 
an imager (1304, Fig. 13); and 
an objective lens assembly (325, Fig. 5),
a filter (710, 720, Figs. 7A,7B);
Shahinian is silent with respect to wherein the objective lens assembly includes a first lens group near an object of interest, a second lens group away from the object of interest, the filter situated between the first lens group and the second lens group.
Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L) and window (412R,412L), a second lens group comprising a positive lens (408R,408L) and a (410R,410L) and an aperture stop (416R,416L) positioned between the first and second lens groups, wherein the aperture stop can have fixed or variable apertures disposed between the positive and negative lens.  The image capture device further includes an IR filter (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of Shahinian and Shafer are both configured to focus left and right images onto an image sensor.
Shahinian and Shafer are silent with respect to wherein the first lens group includes having opposite surfaces, the opposite surfaces having parallel curvature.
Takato teaches an analogous objective optical system (1) for an endoscope, the objective optical system comprises a front group (FG) near the object side, a rear group (BG) away from the object side and an aperture stop (S) between the front and rear groups.  The object optical system is configured to direct an image on to the image acquisition element (Par. 37).  The front group comprises a negative first lens (L1) and a positive second lens (L2, i.e. lens with parallel curvature).  The rear group includes a third positive lens (L3) and a joined lens (E45, achromatic doublet lens) comprising a positive lens (L4) and a negative lens (L5) that are joined together.  The front lens (L1) and the positive second lens (L2, i.e. lens with parallel curvature) allows for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the negative lens and window which form the first lens group of Shafer with the negative first lens (L1) and positive second lens (L2) of Takato allowing for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).

In regard to claim 30, Shahinian discloses an endoscope (Fig. 13), comprising: 
an imager (1304); and
an objective lens assembly (325, Fig. 5) coupled to the imager for forming stereoscopic images (Par. 119), a second lens group (730) away from the object of interest (Fig. 7A), a dual aperture lens (585,590), and a complementary multiband bandpass filter (CMBF) pair (710, 720) for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays (Figs. 7A,7B,13 and Par. 95,100,101,119), and
wherein the imager comprises a detector array at an imaging plane, wherein the second lens group is configured to focus the filtered right and left image rays on the imaging plane, wherein the detector array is configured to detect the filtered right  (Par. 10).
Shahinian is silent with respect to wherein the objective lens assembly includes both a first lens group near an object of interest and a second lens group away from the object of interest, wherein the CMBF situated between the first lens group and the second lens group.
Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L) and window (412R,412L), a second lens group comprising a positive lens (408R,408L) and a doublet lens (410R,410L) and an aperture stop (416R,416L) positioned between the first and second lens groups, wherein the aperture stop can have fixed or variable apertures disposed between the positive and negative lens.  The image capture device further includes an IR filter (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of Shahinian and Shafer are both configured to focus left and right images onto an image sensor.

Takato teaches an analogous objective optical system (1) for an endoscope, the objective optical system comprises a front group (FG) near the object side, a rear group (BG) away from the object side and an aperture stop (S) between the front and rear groups.  The object optical system is configured to direct an image on to the image acquisition element (Par. 37).  The front group comprises a negative first lens (L1) and a positive second lens (L2, i.e. lens with parallel curvature).  The rear group includes a third positive lens (L3) and a joined lens (E45, achromatic doublet lens) comprising a positive lens (L4) and a negative lens (L5) that are joined together.  The front lens group formed of the negative first lens (L1) and the positive second lens (L2, i.e. lens with parallel curvature) allows for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the negative lens and window which form the first lens group of Shafer with the negative first lens (L1) and positive second lens (L2) of Takato allowing for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).

In regard to claims 2 and 27, Shahinian teaches wherein the right and left image rays which pass through the CMBF pair have a minimal angle of incidence (AOI) (Fig. 7A, wherein a value that defines a threshold angle of incidence is not defined and therefore right and left image rays which pass through the CMBF pair have a minimal angle of incidence which is less than or equal to the threshold angle of incidence value).

In regard to claim 3, Shahinian teaches wherein the TAOI value is 25 degrees (Fig. 7A illustrates the angle being equal to or less than 25°).

In regard to claims 4 and 29, Shahinian and Shafer teach wherein the CMBF pair includes two filters (710,720) having different passbands that do not overlap and is formed on a single dual aperture lens that receives both the right and left image rays for providing the filtered right and left image rays to the imager (Fig. 7A, Par. 8), the first lens group providing the right and left image rays to the CMBF pair and the second lens group focusing the filtered right and left image rays on an imaging plane of the imager (Fig. 4A of Shafer show the first lens group providing the right and left image rays to the CMBF pair and second lens group focusing the filtered right and left image rays on an imaging plane of the imager (406, 408, 410)).

In regard to claims 6 and 31, Shahinian and Shafer teaches wherein the single dual aperture lens including the CMBF pair is formed upon a surface of the achromatic doublet lens of the second lens group facing the first lens group, the second lens group directly focusing the filtered right and left image rays on the imaging plane (Fig. 4A).

In regard to claim 21, Shahinian teaches the CMBF is coated on the limiting aperture portion (Shahinian teaches both the CMBF and shutters are disposed directly adjacent the pupils (585,590)).

In regard to claim 28, Shahinian teaches further comprising:
a dual aperture lens (585,590) having a limiting aperture portion (Par. 6, via shutters incorporated in front of the pupils);
an illuminator source (150) for illuminating the object of interest (Fig. 7A, Par. 72);  and
a controller (410) configured to control at least one of the limiting aperture portion and the illuminator source to vary amount of light passing through the limiting aperture (Par. 87, via the controlling operating shutters for passing/blocking light through the pupils (585,590)).

In regard to claim 29, Shahinian and Shafer teaches wherein the dual aperture lens is a single dual aperture lens, and wherein the CMBF pair includes two filters having different passbands that do not overlap and is formed on the single dual aperture lens that receives both the-right and left image rays for providing filtered right and left image rays to the imager (Par. 10, Shahinian), the first lens group providing the right and left image rays to the CMBF pair and the second lens group focusing the filtered right and left image rays on an imaging plane of the imager (Fig. ).

In regard to claim 33, Shahinian teaches further comprising a dual aperture lens (585,590) the CMBF is coated on the limiting aperture portion (Shahinian teaches both the CMBF and shutters are disposed directly adjacent the pupils (585,590), Fig. 7A).

In regard to claim 34, Shahinian teaches wherein the controller is configured to control the limiting aperture portion to provide a two-dimensional image based on image rays passing through one aperture of the dual aperture lens or to provide a three-dimensional image based on the filtered right and left image rays (via 3D images are captured by the limiting aperture portion, the claim language only requires one of the 2-D image or 3-D image being captured).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahinian et al. (US Patent Application Publication No. 2011/0115882, hereinafter Shahinian) in view of Shafer et al. (US Patent Application Publication No. 2008/0151041, hereinafter Shafer), Takato (WO 2012/008312 A1) using US 2012/0224268 as an English equivalent) and Ogasawara (WO 2012/014678 A1) using US 2013/0050454 as an English equivalent.

In regard to claims 35 and 36, Shahinian discloses an endoscope, comprising:
an imager (1304) having an objective lens assembly (325, Fig. 5), the objective lens assembly including a limiting aperture portion (585,590) with a complementary multiband bandpass filter (CMBF) pair (710, 720) for filtering right and left image rays passing through the CMBF pair to output filtered right and left image rays (Figs. 7A,7B,13 and Par. 95,100,101,119);
an illuminator source (150) for illuminating the object of interest for reflection as reflected light (Fig. 7A, Par. 72),
a controller (410) configured to control the illuminator source to vary an amount of light provided by the illuminator source to provide a desired intensity of the reflected light to the dual aperture lens and to control and limiting aperture portion to vary an amount of light passing through the limiting aperture portion (Par. 87, wherein the controller (410) operates shutters to block and allow illumination light therethrough).

Shafer teaches a stereoscopic endoscope comprising an image capture device (800, Figs. 13A-13C) incorporating left and right lens trains (402R,402L).  The lens trains comprise a first lens group comprising a negative lens (406R,406L) and window (412R,412L), a second lens group comprising a positive lens (408R,408L) and a doublet lens (410R,410L) and an aperture stop (416R,416L) positioned between the first and second lens groups, wherein the aperture stop can have fixed or variable apertures disposed between the positive and negative lens.  The image capture device further includes an IR filter (414) positioned at any location between the first lens group (406R,406L) and the imager (404).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention as a matter of design choice to modify the object lens assembly of Shahinian with the first and second lens group of Shafer such that the first and second lens group sandwich the right and left pupils and CMBF filters therebetween for focusing left and right images to be received by image sensor since the objective lens assemblies of Shahinian and Shafer are both configured to focus left and right images onto an image sensor.
Shahinian and Shafer are silent with respect to wherein the first lens group includes having opposite surfaces, the opposite surfaces having parallel curvature.
(1) for an endoscope, the objective optical system comprises a front group (FG) near the object side, a rear group (BG) away from the object side and an aperture stop (S) between the front and rear groups.  The object optical system is configured to direct an image on to the image acquisition element (Par. 37).  The front group comprises a negative first lens (L1) and a positive second lens (L2, i.e. lens with parallel curvature).  The rear group includes a third positive lens (L3) and a joined lens (E45, achromatic doublet lens) comprising a positive lens (L4) and a negative lens (L5) that are joined together.  The front lens group formed of the negative first lens (L1) and the positive second lens (L2, i.e. lens with parallel curvature) allows for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the negative lens and window which form the first lens group of Shafer with the negative first lens (L1) and positive second lens (L2) of Takato allowing for a further increase in the depth of view (Par. 52) as well as providing correction of transverse chromatic aberration (Par. 45).
Shahinian is further silent regarding a controller configured to control the illuminator source to vary an amount of light provided by the illuminator source to provide a desired intensity of the reflected light to the dual aperture lens and to control the limiting aperture portion to vary an amount of light passing through the limiting aperture portion to provide images having desired intensities including providing a two-dimensional image based on image rays passing through one aperture of the dual 
Ogasawara teaches an endoscope system (1) comprising an endoscope (7) comprising a CCD imager (7A) at a distal end thereof and an electronic shutter (7B) positioned adjacent the CCD imager.  The endoscope system further includes a light source apparatus (3) and a processor (2) having a detection portion (28), wherein The detection portion (28) detects a video signal that constitutes an endoscope image and has a function of a photometry portion that processes information regarding the brightness thereof and the like.  The CPU (29) performs control of the entire endoscope apparatus 8, and also has a function of a brightness adjustment control portion (70) that controls a brightness adjustment portion as described later (Par. 26).  The brightness adjustment portion adjusts the brightness of an image by controlling the diaphragm portion of the light source or the electronic shutter (7B) of the CCD imager (Par. 25, 28, 41).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of Shahinian with the brightness adjustment portion of Ogasawara enabling the brightness of an image to be adjusted by controlling an electronic shutter adjacent the CCD imager and/or controlling the diaphragm portion of the light source according to photometry performed by the detection portion to provide optimal brightness for the endoscope image (Par. 25,28,41).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 21, 23, 26-31, 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 30, 2021